    Case: 1:17-cv-07756 Document #: 60 Filed: 09/23/20 Page 1 of 8 PageID #:484




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 EUGENE ROSS,

              Plaintiff,                           No. 17 C 7756

       v.                                          Judge Thomas M. Durkin

 GEORGE ADAMSON, Chaplin of Stateville
 Correctional Center; and WALTER
 NICHOLSON, Warden of Stateville
 Correctional Center,

              Defendants.

                           MEMORANDUM OPINION AND ORDER

      Eugene Ross is incarcerated at Stateville Correctional Center. He alleges that

he has been deprived of his right to attend religious services, to be provided religious

meals, and to access other aspects of practicing Islam. He has filed a motion for leave

to amend his complaint to add new plaintiffs, new defendants, and a class claim. R.

48. That motion is denied in part and granted in part.

                                    Background

      Ross originally brought this action pro se. He seeks damages for being deprived

of “access to Islamic programs, halal food, Quaranic tapes, [Islamic] chaplain, the

wearing of religious head covering and job employment.” R. 16 at 10. He also seeks

an injunction requiring that he be provided these benefits. Id. Ross represented

himself through the close of discovery on September 5, 2019.

      Almost two months later on October 30, 2019, Ross’s current counsel entered

an appearance on his behalf. Five months later on February 11, 2020, Ross—now
     Case: 1:17-cv-07756 Document #: 60 Filed: 09/23/20 Page 2 of 8 PageID #:485




through counsel—sought leave to file an amended complaint adding new plaintiffs,

new defendants, and class claim. Defendants oppose the motion as untimely and

argue that the class claim fails to satisfy Federal Rule of Civil Procedure 23.

                                       Analysis

I.     Rule 16

       Federal Rule of Civil Procedure 15(a)(2) provides that “[t]he court should freely

give leave [to amend] when justice so requires.” By contrast, Federal Rule of Civil

Procedure 16(b)(4) provides that a scheduling order “may be modified only for good

cause.” The Seventh Circuit has held that Rule 16’s good cause standard applies to a

motion to amend when a court has set a deadline for amendments. See Bell v. Taylor,

827 F.3d 699, 706 (7th Cir. 2016).

       No deadline for amending pleadings was set in this case. Nevertheless, Ross’s

motion must satisfy Rule 16 because it requires a reopening of discovery, which was

ordered closed on September 5, 2019. R. 33. The Seventh Circuit has affirmed a

district court’s application of Rule 16’s good cause standard in a case where the

district court set deadlines for discovery and dispositive motions—but not for motions

to amend—and denied a motion for leave to amend filed a month after discovery

closed. See Edmonson v. Desmond, 551 Fed. App’x 280, 282 (7th Cir. 2014)

(“Moreover, the deadline for discovery and dispositive motions had also passed.

Therefore, the district court correctly determined that Edmonson first had to show

good cause to modify the scheduling order before the general standard

of Rule 15(a)(2) could apply.”); see also Smith v. Honeywell Int’l, Inc., 2014 WL



                                           2
    Case: 1:17-cv-07756 Document #: 60 Filed: 09/23/20 Page 3 of 8 PageID #:486




301031, at *5 (D.N.J. Jan. 27, 2014) (“Where a scheduling order sets no amendment

deadline, courts have looked to when discovery closed to determine whether the

motion to amend is untimely under Rule 16. Rule 16(b) applies to a motion to amend

even when there is no scheduling order deadline, if any possibility to amend the

pleadings would expire when discovery closed.”); Point 4 Data Corp. v. Tri-State

Surgical Supply & Equip., Ltd., 2012 WL 2458060, at *5 (E.D.N.Y. June 27, 2012)

(“Rule 16 will apply, even absent a specific deadline in a scheduling order, where the

record contains some indication that the court and the parties understood that the

pleadings would not be further amended.”).

      “In making a Rule 16(b) good-cause determination, the primary consideration

for district courts is the diligence of the party seeking amendment.” Alioto v. Town of

Lisbon, 651 F.3d 715, 720 (7th Cir. 2011); Peters v. Wal-Mart Stores E., LP, 512 Fed.

App’x 622, 627-28 (7th Cir. 2013) (“[T]he good-cause standard focuses on the diligence

of the party seeking amendment, not the prejudice to the nonmoving party.”).

      Here, Ross did not proceed in an expeditious manner. Discovery closed on

September 5, 2019, after Ross requested an extension of 30 days. See R. 33. Ross’s

counsel appeared in the case on October 30. See R. 37. During a hearing the next day,

counsel told the Court that he planned to amend the complaint to add a defendant

and then move for summary judgment. No mention was made of a class claim. The

Court instructed counsel to confer with Defendants to determine whether they

opposed amendment. See R. 38. But then on November 18, 2019, counsel simply filed




                                          3
    Case: 1:17-cv-07756 Document #: 60 Filed: 09/23/20 Page 4 of 8 PageID #:487




an amended complaint on the docket, without leave, even though amendment was

opposed. See R. 39. The amended complaint did not include a class claim. Id.

      After the Court struck the amended complaint, Ross filed a motion for class

certification on December 6, 2019, see R. 41, even though he still had not properly

filed an amended complaint with a class claim. At a hearing on December 18, the

Court reiterated that that Ross needed to file a motion for leave to amend the

complaint and he would need to explain why the Court should permit amendment

even though discovery had closed. See R. 44. The Court ordered the motion to be filed

by January 23, 2020. The day before, Ross sought another extension until February

25, stating that his counsel was waiting to receive responses from other inmates who

were potential class members. See R. 45. The Court granted this motion because

Defendants did not oppose it. See id. Ross filed his motion on February 11. See R. 48.

      This shows that Ross unduly delayed this case at several steps leading up to

his filing a motion for leave to amend. Ross’s counsel did not appear until almost two

months after the close of discovery. Then it took nearly another two months for

counsel to understand that a motion for leave to amend was required. At that point,

even having already been warned by the Court that Ross’s motion for leave to amend

would be required to justify the delay that had already occurred, Ross sought a

further extension because counsel was still gathering information about potential

class members, causing an additional two-month delay.

      Counsel is part of a public interest group dedicated to defending the civil

liberties of Muslim people. At the hearing on December 18, 2019, counsel represented



                                          4
    Case: 1:17-cv-07756 Document #: 60 Filed: 09/23/20 Page 5 of 8 PageID #:488




that he had taken the case because his organization “had gotten complaints from

inmates on this issue.” With that being the case, counsel should have been prepared

to properly seek to amend the complaint shortly after entering his appearance in the

case. Instead, counsel’s approach to amending the complaint and seeking to add a

class claim has unduly delayed this case. 1

      The three new named plaintiffs and class claim Ross seeks to add would delay

the case even further. Ross argues that “[i]t is in the interest of judicial economy to

consolidate the many complaints of prisoners under the care of the Illinois

Department of Corrections [with claims similar to Ross’s].” R. 59 at 2. Yet, he also

concedes that whether any individual inmate is entitled to the religious benefits at

issue here depends on a showing of sincere religious belief. See id. at 3. Ross describes

this additional discovery as minimal. But determining sincere religious belief would

undoubtedly require the deposition of every class member, not just the named

plaintiffs. And deposing all class members would require creation of a process for

inmates to respond and schedule a deposition. This is by no means an uncommon or

impossible undertaking. But it would be time-consuming. And it is not appropriate to

delay this case further for that reason.

      Additionally, should the Court find that Defendants have violated federal law

by not ensuring Ross’s access to the religious benefits he seeks, that ruling would be



1 Ross contends that Defendants could have filed summary judgment at any time if
they wanted to move the case along. But the Court typically requires a conference
with the parties before summary judgment motions are filed and, clearly, the
pleadings needed to be settled (particularly whether this is a class proceeding) before
summary judgment could be briefed.
                                           5
    Case: 1:17-cv-07756 Document #: 60 Filed: 09/23/20 Page 6 of 8 PageID #:489




nearly as beneficial to other inmates of the Islamic faith incarcerated by the Illinois

Department of Corrections (“IDOC”) as would a decision in a class proceeding. Ross

concedes that the IDOC provides an administrative process for requesting religious

benefits. Other Islamic IDOC inmates could use a favorable decision in this case to

support their demands in the course of that process. Ross contends that the IDOC

process takes “considerable time” because it operates on a “case-by-case basis.” But

that would be equally true in this case, as both processes would require individual

determinations of sincere religious belief.

      There is no reason to force that “considerable time” into this case. The better

course is to proceed to summary judgment on Ross’s claims individually so the Court

can more immediately decide the heart of the case—i.e., whether the IDOC is

required to provide the benefits Ross seeks to inmates with sincere beliefs. With that

issue decided, decisions about which inmates hold sincere Islamic beliefs can then be

decided: for Ross in this case, and for other inmates in the IDOC’s administrative

processes (or if those processes are exhausted, through their own lawsuits).

      Defendants also object to the new defendants Ross seeks to add to the case.

But those defendants have been added in their official capacities only. Presumably,

by adding these defendants, Ross simply seeks to ensure that any injunction the

Court issues is directed to the correct IDOC official. The Court does not believe that

adding official defendants for injunctive purposes would require additional discovery.

The parties should meet and confer in order to reach agreement as to which IDOC




                                              6
      Case: 1:17-cv-07756 Document #: 60 Filed: 09/23/20 Page 7 of 8 PageID #:490




officials would have the authority to enforce the Court’s injunction, and the complaint

should be amended accordingly.

II.     Rule 15

        Even if the Court were to hold Ross to Rule 15’s lower standard, the Court

would still deny his motion. “District courts . . . have broad discretion to deny leave

to amend [under Rule 15] where there is undue delay, bad faith, dilatory motive,

repeated failure to cure deficiencies, undue prejudice to the defendants, or where the

amendment would be futile.” Right Field Rooftops, LLC v. Chicago Cubs Baseball

Club, LLC, 870 F.3d 682, 693 (7th Cir. 2017). The Court has already explained how

Ross’s delay in seeking to amend was undue, but generally, “[d]elay alone is

insufficient justification; prejudice to the nonmovant must also be shown.” McCoy v.

Iberdrola Renewables, Inc., 760 F.3d 674, 687 (7th Cir. 2014)

        Here, Ross’s delay prejudiced Defendants. Permitting amendment to add the

proposed plaintiffs and a class claim would significantly delay resolution of this case.

Discovery is closed and this case is ripe for summary judgment. Adding the proposed

plaintiffs would likely mean additional months of discovery. The Seventh Circuit

regularly affirms district court denials of motions to amend in similar, and even less

egregious, circumstances. See Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th

Cir. 2009) (affirming denial of leave to amend brought three days before the close of

discovery); Feldman v. Am. Mem’l Life Ins. Co., 196 F.3d 783, 793 (7th Cir. 1999)

(affirming the denial of leave to amend a pleading as unduly prejudicial where the

motion was made “well after the close of discovery”); Sanders v. Venture Stores, Inc.,



                                           7
    Case: 1:17-cv-07756 Document #: 60 Filed: 09/23/20 Page 8 of 8 PageID #:491




56 F.3d 771, 773-74 (7th Cir. 1995) (16 days after close of discovery); see also McCoy,

760 F.3d at 687 (affirming denial of motion for leave to amend at the pleading stage

when the case had already proceeded for 24 months); Bowden v. Kirkland & Ellis

LLP, 432 Fed. App’x 596, 600 (7th Cir. 2011) (in the context of applying Rule 16, “the

[district] court reasonably concluded that adding new defendants would unduly delay

disposition of the case by triggering another round of discovery or flurry of motions”).

      Moreover, Ross will not be prejudiced by a denial of his motion for leave to

amend. Indeed, the proposed amendments do not benefit Ross at all. They are sought

to benefit a class that does not yet exist, even putatively, and so does not have any

standing here. As discussed, a ruling in Ross’s favor will be highly beneficial to other

IDOC inmates of the Islamic faith even if they are not parties to the case. And

rejecting the class claim amendment does not prejudice Ross, but rather moves his

claims more quickly to resolution.

                                     Conclusion

      Therefore, Ross’s motion for leave to amend [48] is denied in part and granted

in part in accordance with this order. The parties should contact the Courtroom

Deputy within the next seven days to schedule a summary judgment conference.

                                                      ENTERED:


                                                      ______________________________
                                                      Honorable Thomas M. Durkin
                                                      United States District Judge
Dated: September 23, 2020




                                           8
